
	
		I
		111th CONGRESS
		2d Session
		H. R. 5587
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2010
			Mr. Rohrabacher
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To establish a United States Commission on Planetary
		  Defense, and for other purposes.
	
	
		1.Establishment of
			 CommissionThere is
			 established in the legislative branch the United States Commission on Planetary
			 Defense (in this Act referred to as the Commission).
		2.PurposesThe purposes of the Commission are
			 to—
			(1)determine
			 capabilities of United States Government entities, nongovernment organizations,
			 foreign governments and entities, and international bodies to detect,
			 characterize, and neutralize potentially dangerous Near Earth Objects (in this
			 Act referred to as NEOs);
			(2)identify and
			 evaluate roles and responsibilities of United States Government entities to
			 detect, characterize, and neutralize potentially dangerous NEOs;
			(3)determine United
			 States effectiveness in leading international efforts to detect, characterize,
			 and neutralize potentially dangerous NEOs;
			(4)build upon United
			 States Government and foreign analyses, studies, and assessments, without
			 duplicating efforts, to determine current and required NEO characterization and
			 mitigation capabilities;
			(5)identify and
			 report on technology development required to provide effective planetary
			 defense from dangerous NEOs; and
			(6)investigate and
			 report to the President and Congress on its findings, conclusions, and
			 recommendations for corrective measures that can be taken to provide planetary
			 defense.
			3.Composition of
			 Commission
			(a)MembersThe
			 Commission shall be composed of 7 members, of whom—
				(1)1
			 member shall be appointed by the Chairman of the Committee on Science and
			 Technology of the House of Representatives, who shall serve as chairman of the
			 Commission;
				(2)1
			 member shall be appointed by the Chairman of the Committee on Commerce,
			 Science, and Transportation of the Senate, who shall serve as vice chairman of
			 the Commission;
				(3)1 member shall be appointed by the Chairman
			 of the Committee on Science and Technology of the House of
			 Representatives;
				(4)2 members shall be appointed by the Ranking
			 Minority Member of the Committee on Science and Technology of the House of
			 Representatives;
				(5)1 member shall be appointed by the Chairman
			 of the Committee on Commerce, Science, and Transportation of the Senate;
			 and
				(6)1
			 member shall be appointed by the Ranking Minority Member of the Committee on
			 Commerce, Science, and Transportation of the Senate.
				(b)Qualifications;
			 initial meeting
				(1)Nongovernmental
			 appointeesAn individual appointed to the Commission may be an
			 officer or employee of the Federal Government or any State or local
			 government.
				(2)Other
			 qualificationsIndividuals appointed to the Commission shall be
			 prominent United States citizens, with national recognition and significant
			 depth of experience in astronomy, geology, physics, nuclear weapons systems,
			 space systems, advanced technology, foreign affairs, or other relevant
			 disciplines.
				(3)Deadline for
			 appointmentAll members of the Commission shall be appointed on
			 or before _____, 2010.
				(4)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable.
				(c)Quorum;
			 vacanciesAfter its initial meeting, the Commission shall meet
			 upon the call of the chairman or a majority of its members. Four members of the
			 Commission shall constitute a quorum. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made.
			4.Functions of
			 commission
			(a)In
			 generalThe functions of the Commission are as follows:
				(1)Identify, review,
			 and evaluate the structure, coordination, management policies, and procedures
			 of the Federal Government, and, as appropriate, international bodies, and
			 nongovernmental entities, relative to detecting, characterizing, mitigating,
			 and over all response efforts to dangerous NEOs.
				(2)Assess United
			 States and foreign technology readiness levels required to provide effective
			 planetary defense and make recommendations to develop required technologies,
			 including NEO detection and characterization systems, spacecraft, propulsion
			 systems, nuclear devices, high order explosive systems, modeling and simulation
			 capabilities, and laser systems.
				(3)Submit to the
			 President and Congress such reports as are required by this Act containing such
			 findings, conclusions, and recommendations as the Commission shall determine,
			 including proposing organization, coordination, planning, management
			 arrangements, procedures, rules, and regulations.
				5.Powers of
			 Commission
			(a)In
			 general
				(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 Act—
					(A)hold such hearings
			 and sit and act at such times and places, take such testimony, receive such
			 evidence, and administer such oaths.
					(b)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
			(c)Information
			 from federal agencies
				(1)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this Act. Each department,
			 bureau, agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Commission,
			 upon request made by the chairman, the chairman of any subcommittee created by
			 a majority of the Commission, or any member designated by a majority of the
			 Commission.
				(2)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
				(d)Assistance from
			 federal agencies
				(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission’s functions.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States may provide to
			 the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
				(e)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(f)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			6.Nonapplicability
			 of Federal Advisory Committee Act
			(a)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
			(b)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
				(1)hold public
			 hearings and meetings to the extent appropriate; and
				(2)release public
			 versions of the reports required under section 10(a) and (b).
				(c)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable statute,
			 regulation, or Executive order.
			7.Staff of
			 Commission
			(a)In
			 general
				(1)Appointment and
			 compensationThe chairman, in consultation with vice chairman, in
			 accordance with rules agreed upon by the Commission, may appoint and fix the
			 compensation of a staff director and such other personnel as may be necessary
			 to enable the Commission to carry out its functions, without regard to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates, except that no rate of pay fixed under this
			 paragraph may exceed the equivalent of that payable for a position at level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
				(2)Personnel as
			 federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
					(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
					(b)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
			(c)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid a person occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
			8.Compensation and
			 travel expenses
			(a)CompensationEach
			 member of the Commission may be compensated at not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
			(b)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
			9.Security
			 clearances for Commission members and staffThe appropriate Federal agencies or
			 departments shall cooperate with the Commission in expeditiously providing to
			 the Commission members and staff appropriate security clearances to the extent
			 possible pursuant to existing procedures and requirements, except that no
			 person shall be provided with access to classified information under this Act
			 without the appropriate security clearances.
		10.Reports of
			 Commission; termination
			(a)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of Commission
			 members.
			(b)Final
			 reportNot later than 18 months after the date of enactment of
			 this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of Commission
			 members.
			(c)Termination
				(1)In
			 generalThe Commission, and all the authorities of this Act,
			 shall terminate 120 days after the date on which the final report is submitted
			 under subsection (b).
				(2)Administrative
			 activities before terminationThe Commission may use the 120-day
			 period referred to in paragraph (1) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating the final report.
				11.Funding
			(a)Transfer from
			 the ____Of the amounts authorized to be appropriated by this Act
			 and made available in Public Law _____ not to exceed $2,000,000 shall be
			 available for transfer to the Commission for purposes of the activities of the
			 Commission under this Act.
			(b)Duration of
			 availabilityAmounts made available to the Commission under
			 subsection (a) shall remain available until the termination of the
			 Commission.
			
